                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                            Crim. Action No.: 1:21-CR-33
                                                  (Judge Kleeh)

JERRID WEAVER,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On May 27, 2021, the Defendant, Jerrid Weaver        (“Weaver”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Counts One and

Two of the Information, charging him in Count One with Possession

with Intent to Distribute Methamphetamine, in violation of Title

21, United States Code, Sections 841(a)(1) and 841(b)(1)(c) and in

Count Two with Unlawful Possession of a Firearm as a Drug User, in

violation of Title 18, United States code, Sections 922(g)(3) and

924(a)(2).   Weaver stated that he understood that the magistrate

judge is not a United States District Judge, and Weaver consented

to pleading before the magistrate judge.      This Court referred

Weaver’s plea of guilty to the magistrate judge for the purpose of

administering the allocution, pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly
USA v. WEAVER                                          1:21-CR-33-TSK
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

and voluntarily entered, and recommending to this Court whether

the plea should be accepted.

     Based upon Weaver’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Weaver

was competent to enter a plea, that the plea was freely and

voluntarily given, that Weaver was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.    The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 17] finding a factual basis for the

plea and recommending that this Court accept Weaver’s plea of

guilty to Counts One and Two of the Information.

     The magistrate judge remanded Defendant to the U.S. Marshals

Service to be returned to the custody of the State of West

Virginia.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a




                                  2
USA v. WEAVER                                                1:21-CR-33-TSK
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

judgment of this Court based on the R&R.         Neither Weaver nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 17], provisionally ACCEPTS Weaver’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Counts One and Two of

the Information.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.    The Probation Officer shall undertake a presentence

investigation of Weaver, and prepare a presentence investigation

report for the Court;

     2.    The   Government   and    Weaver   shall   each   provide   their

narrative descriptions of the offense to the Probation Officer by

July 2, 2021;

     3.    The presentence investigation report shall be disclosed

to Weaver, his counsel, and the Government on or before August 31,

2021;   however,   the   Probation   Officer   shall   not   disclose   any

                                     3
USA v. WEAVER                                               1:21-CR-33-TSK
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before September 14, 2021;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

September 28, 2021; and

     6.     Counsel may file any written sentencing memorandum or

statements      and    motions   for   departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

October 5, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Weaver on

October 21, 2021, at 2:30 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

                                       4
USA v. WEAVER                                          1:21-CR-33-TSK
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 17],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: June 21, 2021.


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
